UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4772


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE ALBERTO PEREZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:11-cr-00256-JAB-1)


Submitted:   June 23, 2016                 Decided:   June 28, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem,   North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Randall S. Galyon, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jose Alberto Perez appeals his 24-month sentence imposed

upon revocation of his supervised release.                    On appeal, Perez

asserts that his sentence is plainly unreasonable because it is

longer than necessary to achieve the goals of sentencing.                           We

affirm.

      “A   district    court    has    broad    discretion    when       imposing    a

sentence upon revocation of supervised release.”                    United States

v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                   We will affirm a

sentence if it is within the applicable statutory maximum and

not plainly unreasonable.             United States v. Padgett, 788 F.3d

370, 373 (4th Cir.), cert. denied, 136 S. Ct. 494 (2015).                      “Only

if a revocation sentence is unreasonable must we assess whether

it is plainly so.”      Id.

      Perez raises no procedural challenge to his sentence.                          A

revocation sentence is substantively reasonable if the district

court states a proper basis for concluding that the defendant

should     receive    the    sentence     imposed,   up      to    the    statutory

maximum.     United States v. Crudup, 461 F.3d 433, 440 (4th Cir.

2006).     Here, when considering the applicable sentencing factors

and   imposing     sentence,     the    court    discussed        Perez’s   willful

violations,      including     signing    himself    out     of     a    residential

reentry     program     without        permission    and      absconding       from

supervision by failing to alert his probation officer to his

                                         2
whereabouts.      See 18 U.S.C. §§ 3553(a)(1), 3583(e) (2012).               We

conclude   that      Perez’s   sentence    is    not       unreasonable    and,

therefore, not plainly so.

     Accordingly, we affirm the district court’s judgment.                   We

dispense   with      oral   argument   because       the    facts   and   legal

contentions    are   adequately   presented     in    the   materials     before

this court and argument would not aid the decisional process.


                                                                      AFFIRMED




                                       3